Citation Nr: 0844584	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-39 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of a back injury.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDINGS OF FACT

1.  In an unappealed March 2003 rating decision, the RO 
denied reopening of the veteran's claim of entitlement to 
service connection for residuals of a low back injury 

2.  The evidence associated with the claims file subsequent 
to the March 2003 RO decision does not relate to an 
unestablished fact necessary to substantiate the claim; is 
cumulative or redundant of evidence already of record; or 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a residuals of 
a back injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in August 2006, prior to its 
initial adjudication of the claim.  Notice of the type of 
evidence necessary to establish a disability rating and 
effective date for the disability for which service 
connection is sought, as well as the requirements for new and 
material evidence claims, was also provided at this time.  

The Board also notes that service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  The Board acknowledges that the 
veteran was not afforded a VA examination in response to this 
claim to reopen, but notes that VA has no obligation to 
provide such an examination if new and material evidence has 
not been presented.  See 38 C.F.R. § 3.159 (c)(4).

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Analysis

The veteran was initially denied service connection for 
residuals of a back injury in an unappealed rating decision 
dated in February 1946 because the evidence then of record 
failed to show that the veteran had a low back disability.  A 
claim to reopen a the claim for service connection for 
residuals of a back injury was denied in an unappealed rating 
decision dated in March 2003 because new and material 
evidence had not presented.  The veteran is seeking to reopen 
his claim for service connection for residuals of a back 
injury.  

The pertinent evidence of record at the time of the March 
2003 rating decision consisted of the veteran's service 
treatment records, VA outpatient treatment records from June 
2000 to November 2002, and statements of the veteran.  The 
service treatment records are negative for evidence of back 
disability and show that the veteran's back was found to be 
normal on the examination for discharge.  The VA medical 
records show that the veteran has a back disability but do 
not link the disability to service.  In his statements, the 
veteran alleged that he had had chronic back problems since a 
service injury and that earlier records pertaining to 
treatment for his back were no longer available.

Since the March 2003 rating decision, the following 
additional evidence was added to the record:  VA progress 
notes from 2003 to 2007, a copy of the deed where the veteran 
states his former chiropractor was located, and various 
statements from the veteran.  

The VA medical records from 2003 to 2007 continue to show the 
presence of back disability many years following service and 
reflect that in March 2006, the veteran claimed that he has 
back pain stemming from his injury in 1943.  They do not 
contain any competent evidence of a nexus between the 
veteran's current back disability and his naval service.  The 
Court has held that medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993).  

While the deed establishes property ownership for a 
particular tract of land in London, Kentucky, it does not 
relate to an unestablished fact necessary to establish the 
veteran's claim.  The Board has no reason to doubt that the 
veteran was treated by a chiropractor and that the records of 
such treatment are unavailable.  What is missing in this case 
is medical evidence linking a current back disability to the 
alleged service injury.  

In his current statements, the veteran claims that his 
current back condition is related to injury he received while 
in gunnery school in Little Creek, Virginia in 1943.  He 
claims he was treated for this injury on the base in sick 
call.  He further alleges that his back pain has continually 
gotten worse since service, to the point where he can hardly 
stand.  The veteran's current statements are similar to his 
earlier statements.  They are cumulative of evidence 
previously of record.  

In conclusion, the evidence submitted by the veteran since 
the March 2003 rating decision is cumulative of evidence 
already considered in the prior final denial or does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Accordingly, it is not new and material and reopening 
of the claim is not in order.


ORDER

New and material evidence not having been received, reopening 
of the claim for service connection for residuals of a back 
injury is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


